UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2387


MARY L. BATTLE,

                  Plaintiff – Appellant,

          v.

JP MORGAN CHASE BANK, N.A.; CHASE HOME FINANCE, INC.,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cv-00462-RAJ-FBS)


Submitted:   April 22, 2010                 Decided:   April 26, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary L. Battle, Appellant Pro Se. Frank Kenneth Friedman, WOODS
ROGERS, PLC, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mary   L.   Battle   appeals     the    district   court’s     order

dismissing her civil complaint for failure to state a claim upon

which relief could be granted.            We have reviewed the record and

find   no   reversible    error.     Accordingly,       we   affirm   for    the

reasons stated by the district court.              Battle v. JP Morgan Chase

Bank, N.A., No. 2:09-cv-00462-RAJ-FBS (E.D. Va. Nov. 20, 2009).

We   dispense   with    oral   argument    because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     2